DETAILED ACTION
Status of Claims
Claims 1 – 30 are pending.
Claims 1, 11, and 21 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they includes transitory signals per se.
As per claims 21 - 30, they are rejected because the applicant has provided evidence that the applicant intends the term "machine-readable medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (0201 - 02021 ).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore these claims are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claims to read as a “non-transitory machine-readable storage medium”. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 7- 12,17 – 22, and 27 -30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrao et al.2 [ Thesis: “QuTech Central Controller: A Quantum Control Architecture for a Surface-17 Logical Qubit”, published 10 May 2019, hereinafter, “Serrao”].

As per claim 1, Serrao teaches an apparatus [page 21, 1st paragraph of chapter "3.3.1 CC-Light", "controller" implementing "a quantum microarchitecture known as QuMA, which represents a 32-bit instruction set instantiation of the eQASM executable quantum instruction set architecture [17} targeting a Surface-7 quantum processor''] comprising: 
instruction fetch circuitry to fetch a plurality of quantum instructions from a memory or a cache [page 23, 1st paragraph of section "Quantum Pipeline·: "Instructions destined for the quantum pipeline arrive through the classical pipeline, where the instruction memory is located'']; 
slice-based instruction processing circuitry to identify quantum circuit slices comprising sets of one or more of the plurality of quantum instructions [page 25, 1st paragraph, "a VLIW architecture is used to take advantage of the instruction level parallelism, combining two parallel and different operations in a single instruction. However, I leave the specifics of each to [17], where these mechanisms are detailed", wherein a slice corresponds to a bundle defined VLIW format as specified in the explicitly referenced via reference [17]]; and 
one or more instruction decoders to decode the quantum instructions to generate quantum microoperations [page 23, 2nd paragraph of section "Quantum Pipeline", "A quantum operation represents an instruction which will be subsequently decoded into an operation to be performed on the quantum processor. Multi-level decoding in QuMA makes use of a microcode unit to translate every instruction into a micro-operation'']; and 
quantum execution circuitry to execute sets of the quantum microoperations in parallel based on the quantum circuit slices [Fig. 3.6, page 23, 2nd paragraph of section "Quantum Pipeline", "QuMA allows the specification of quantum operations in a Very Long Instruction Word (VLIW) format, allowing the exploitation of instruction-level parallelism·: "The last step of QuMA 's multi-level decoding scheme consists of combining different microoperations to be triggered simultaneously into device operations, the final representation of quantum operations in the quantum pipeline before they are sent as codeword's to the ADI", wherein sending the codewords to the ADI involves executing subsequently micro-operations].

As per claim 2, Serrao teaches the apparatus of claim 1 wherein the quantum execution circuitry is to transmit a first set of control signals to a quantum controller in response to executing a first set of quantum microoperations associated with a first quantum slice, the first set of control signals to cause the quantum controller to generate analog waveforms to modify a plurality of qubits of a quantum processor in parallel [see at least Fig. 3.6 and page 22, 1st and 2nd paragraphs].

As per claim 7, Serrao teaches the apparatus of claim 1 wherein the first set of quantum microoperations comprises a first quantum rotation operation and a second quantum rotation operation [conventional operation in quantum programs].

As per claim 8, Serrao teaches the apparatus of claim 7 wherein the first set of control signals are to cause the quantum controller to generate a first analog waveform to perform the first quantum rotation operation on a first qubit and to generate a second analog waveform in parallel with the first analog waveform to perform the second quantum rotation operation on a second qubit [see at least Fig. 3.6 and page 22, 1st and 2nd paragraphs].

As per claim 9, Serrao teaches the apparatus of claim 1 wherein the first set of quantum microoperations comprises a first two-qubit controlled NOT gate and a second two-qubit controlled NOT gate [conventional operation in quantum programs].

As per claim 10, Serrao teaches the apparatus of claim 9 wherein the first set of control signals are to cause the quantum controller to generate a first set of analog waveforms to implement the first and second two-qubit controlled NOT gates [see at least Fig. 3.6 and page 22, 1st and 2nd paragraphs].

As per claims 11, 12, 17 – 20, it is directed to a method to implement the apparatus set forth in claims 1,2,7 - 10. Serrao teaches the claimed apparatus. Therefore, Serrao teaches the method to implement the claims steps.

As per claims 21, 22, 27 - 30, it is directed to a computer readable medium embodiment to implement on the apparatus set forth in claims 1, 2, 7 - 10. Serrao teaches the claimed apparatus. Therefore, Serrao teaches the computer readable medium embodiment to implement on the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6, 13 – 16, and 23 -26 are rejected under 35 U.S.C. 103 as being unpatentable over Serrao et al. ( Thesis: “QuTech Central Controller: A Quantum Control Architecture for a Surface-17 Logical Qubit”, Chapter 3, pages 15 – 51, published 10 May 2019, hereinafter, “Serrao”), in view of Hassanein et al.3 (“Data Forwarding Through In-Memory Precomputation Threads” , pages 208 – 210, published 26 June 2006, hereinafter “Hassanein”).

As per claim 3, Serrao teaches the apparatus of claim 2. Using markers to identify instructions with respect to a bundle or slice is commonly known. Hassanein is cited to explicitly teach using markers to identify instruction slices.

As per claim 3,  Hassanein teaches the apparatus of claim 2 wherein the slice-based instruction processing circuitry is to identify a slice based on slice marker fields in each quantum instruction [page 210, 1st paragraph: “…slices marked through instruction annotation…”]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hassanein with Serrao, as both are directed to quantum computing instructions.

As per claim 4, Hassanien teaches the apparatus of claim 3 wherein a first value in a slice marker field identifies its associated instruction as being a start of a slice, a second value in the slice marker field identifies its associated instruction as being an end of a slice, and a third value in the slice marker field identifies its associated instruction as being within a slice [page 210, 1st paragraph: “…annotations are used; start, end, and part of slice…”].

As per claim 5, Hassanein teaches the apparatus of claim 4 wherein a fourth value in a slice marker field identifies its associated instruction as being a single-instruction slice [page 210, 1st paragraph: “…annotations are used; start, end, and part of slice…”].

As per claim 6, Serrao teaches the apparatus of claim 3 wherein each slice marker field comprises a 2-bit instruction field and each quantum instruction comprises a 32-bit instruction [page 21, 1st paragraph of section 3.3.1: 32-bit instructions].

As per claims 13 - 16, it is directed to a method to implement the apparatus set forth in claims 3 - 6. Serrao teaches the claimed apparatus. Therefore, Serrao teaches the method to implement the claims steps.

As per claims 23 - 26, it is directed to a computer readable medium embodiment to implement on the apparatus set forth in claims 3 - 6. Serrao teaches the claimed apparatus. Therefore, Serrao teaches the computer readable medium embodiment to implement on the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barends, Rami. (US Patent No. 11,188,849)“Removing Leakage In A Quantum Bit”
Pearce, Jonathan et al. (US Patent Application Publication No. 2020/0104126) “Apparatus And Method For Adaptable And Efficient Lane-Wise Tensor Processing”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zou et al. (US Patent Application Publication No. 2021/0182724 A1)
        2 Reference provided by the applicant.
        3 Reference provided by the applicant.